Citation Nr: 1758477	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  15-39 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a herniated nucleus pulposus (claimed as a back disability).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1958 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed in this case.

The Board notes that VA outpatient treatment records dated November 2013 from Mountain Home, Tennessee VA Medical Center (VAMC) for a new patient evaluation note that the Veteran was registered in the Dublin, Georgia VAMC until he moved to Tennessee a year and a half ago.  Further, the physician noted that he had been diagnosed with several conditions, including low back pain.  In addition, per a November 2014 rating decision pertaining to issues other than the Veteran's back disability, the RO listed as evidence treatment records from Dublin VAMC, dated September 2002 through December 2011.  However, the Board notes that the only VA treatment records contained in the claims file are those from the Mountain Home VAMC dated September 2012 through July 2014.  As such, upon remand, the Veteran's VA treatment records from the Dublin VAMC should be associated with the claims file.  38 U.S.C. § 5103A(c) (West 2012).  In addition, the Board notes that the Veteran has received private treatment for his back condition and upon remand, such updated treatment records should be requested as well.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all medical providers, both VA and private, from whom he has received treatment for his back disability, to include the herniated nucleus pulposus.  After securing any necessary release, the AOJ should request any relevant records identified.  In addition, obtain and associate with the record VA treatment records from the Dublin, Georgia VAMC dated from September 2002 through September 2012 and from the Mountain Home, Tennessee VAMC dated from July 2014 through the present.  If any requested records cannot be obtained, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2. After completing the above requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




